      Case 1:19-cv-00595-KWR-JHR Document 24 Filed 04/24/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


WOODROW DUNN JR.,

               Plaintiff,

vs.                                                  No. CV 19-00595 KWR/JHR

NENMDF/GEO GROUP
PRISON LAW LIBRARY,

               Defendant.



               ORDER TO SHOW CAUSE WHY FILING RESTRICTIONS
                          SHOULD NOT BE IMPOSED

       THIS MATTER is before the Court sua sponte on the lengthy pattern of abusive filings by

Plaintiff Woodrow Dunn in this Court. The Court will order Dunn to show cause why filing

restrictions should not be imposed against him in this case.

       Dunn filed his first civil rights complaint in this Court on May 10, 2018. (Dunn v.

Scramblin, No. CV 18-441 RB/KRS, Doc. 1). In addition to CV 18-441 RB/KRS, Dunn has filed

three civil rights cases and two habeas corpus cases under 28 U.S.C. §2254 as original proceedings

in this Court. See Dunn v, State, No. CV 18-394 JB/KK, Dunn v. Collopy, CV 18-528 JB/SCY,

Dunn v. Collopy, No. CV 18-900 KG/GBW, Dunn v. Collopy, CV 18-1043 KG/JHR, and Dunn v.

NENMDF, No. CV 19-499 MV/GJF. Case CV 18-900 was dismissed for failure to state a claim

for relief. Cases CV 18-394 and CV 18-1043 were voluntarily dismissed. Case no. CV 18-528

was dismissed under Fed. R. Civ. P. 41(b). Habeas corpus case CV 19-499 remains pending before

the Court.

       Dunn also filed five civil rights complaints, including this case, in state court. Those five



                                                 1
      Case 1:19-cv-00595-KWR-JHR Document 24 Filed 04/24/20 Page 2 of 4



cases were removed to this Court by the Defendants. See Dunn v. NENMDF, CV 19-548

KWR/GBW, Dunn v. NENMDF, CV 19-595 KWR/JHR, Dunn v. NENMDF, CV 19-876 RB/KK,

Dunn v. NENMDF, CV 19-881 KWR/KRS, and Dunn v, NENMDF, CV 19-882 JB/CG. Case CV

19-881 KWR/KRS has also been dismissed for failure to state a claim and as frivolous.

       Plaintiff Dunn commenced this case in state court on May 23, 2019. (Doc. 1-1). The case

was removed by Defendant to this Court on June 28, 2019. (Doc. 1). He named, as the Defendant,

NENMDF/Geo Group Prison Library. (Doc. 1-1 at 1). Plaintiff Dunn described the nature of his

claims as follows:

               “Law library knowly willfully delberty intenshional geting in the
               way of me fighting the murder charge. they will not produce the
               evidence off of the CD on paper of the DA aquising Woodrow
               Dunn of intenshionaly kill Mr. Roger with a 357 in case #D-506-CR-2014-
               00059.”

(Doc. 1-1 at 1). Over the course of this litigation, Plaintiff Dunn submitted 9 unsworn witness

statements, letters, and notices. (Doc. 7, 11, 12, 14, 15, 17, 18, 19, 20). Dunn has filed similar

unsworn witness statements by the same “witnesses” allegedly testifying in support of entirely

different contentions in his other pending cases. (See, e.g., Dunn v, NENMDF, CV 19-882 JB/CG,

Doc. 24, 27 (witness statements by Roger Paine claiming that, at the direction of Defendants, he

is pushing 20,000 words a day out of Dunn’s voice box, depriving Dunn of his First Amendment

right to freedom of speech)).

       On April 10, 2020, the Court entered its Memorandum Opinion and Order and its final

Judgment dismissing this case for failure to state a claim and as frivolous. (Doc. 21, 22). Since

entry of final Judgment, Dunn has submitted an additional 17 pages of notices and “witness”

statements. (Doc. 23). Dunn may not continue to abuse the judicial process by filing improper

post-judgment notices, statements, or letters. “[T]he right of access to the courts is neither absolute



                                                  2
      Case 1:19-cv-00595-KWR-JHR Document 24 Filed 04/24/20 Page 3 of 4



nor unconditional, and there is no constitutional right of access to the courts to prosecute an action

that is frivolous or malicious.” Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir.1989) (citations

omitted) (per curiam). District courts have the inherent power to regulate filings of abusive litigants

by imposing carefully tailored restrictions in appropriate circumstances. Andrews v. Heaton, 483

F.3d 1070, 1077 (10th Cir.2007) (citing Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340, 1343 (10th

Cir.2006); Tripati v. Beaman, 878 F.2d at 352).

       The Court has the discretion to place reasonable restrictions on any litigant who submits

non-meritorious filings or generally abuses the judicial process. Phillips v. Carey, 638 F.2d 207,

209 (10th Cir. 1981). These restrictions may impose limitations or conditions on future filings.

Restrictions on further filings are appropriate where (1) the litigant’s lengthy and abusive history

is set forth; (2) the court provides guidelines as to what the litigant may do to obtain permission to

file an action; and (3) the litigant receives notice and an opportunity to oppose the court’s order

before it is implemented. Tripati, 878 F.2d at 353-54; Andrews, 483 F.3d at 1077; U.S. v.

DeWilliams, 612 Fed. App’x 489 (10th Cir. 2015). Dunn has the right to notice and to oppose in

writing the imposition of future restrictions. See Tripati, 878 F.2d at 354.

       Based on the history of his subsequent post-judgment submissions and his abusive civil

rights proceedings, the court finds that Dunn has a documented history of improper filings without

authorization and contrary to Court orders. This history demonstrates that the imposition of filing

restrictions is warranted. Therefore, the court will order Dunn to show cause within fourteen (14)

days of entry of this Memorandum Opinion and Order why he should not be prohibited from

submitting any new filings in this case other than a Notice of Appeal or other filing necessary for

prosecution of an appeal. Any filing submitted by Dunn or on Dunn’s behalf by others that does

not comply with these restrictions will be returned to Dunn by the Clerk without filing or



                                                  3
      Case 1:19-cv-00595-KWR-JHR Document 24 Filed 04/24/20 Page 4 of 4



submission to the Court.

       IT IS ORDERED that within fourteen (14) days after entry of this Memorandum Opinion

and Order Plaintiff Woodrow Dunn Jr SHALL SHOW CAUSE in writing why he should not be

prohibited from making any new filings or having filings submitted on his behalf by others, other

than a Notice of Appeal or a filing necessary for prosecution of any appeal.




                                                4
